Citation Nr: 0531104	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a higher initial evaluation for a scar 
from removal of a nevus on the back.  

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to 
February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over the claims 
folder was subsequently transferred to the RO in Winston-
Salem, North Carolina.

The issues appearing on the title page of this decision have 
been certified for the Board's consideration.  Although the 
veteran perfected an appeal with respect to the denial of 
service connection for other disabilities, service connection 
for those disabilities has been granted so those matters were 
not certified for consideration by the Board.     

FINDING OF FACT

In January 2004, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issues of entitlement to a higher initial 
rating for a scar from removal of a nevus on the back and 
entitlement to service connection for headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204 (2004).  
When an appellant does so, the withdrawal effectively creates 
a situation where there no longer exists any allegation of 
error of fact or law for the Board to review.  Consequently, 
in such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case.  See 38 U.S.C.A. § 7105(d) (West 2002).

In a supplemental statement of the case issued in July 2003, 
a 10 percent evaluation was granted for the scar of the 
veteran's back and the denial of service connection for 
headaches was continued.  In January 2004, the RO sent a 
letter to the veteran informing him of his options for a 
Board hearing.  In response, the veteran submitted a 
statement in January 2004 indicating that he agreed with the 
RO's current decision and his current compensation level and 
therefore did not need a hearing.  Since there remains no 
allegation of error of fact or law for the Board to review, 
this appeal will be dismissed. 

ORDER

The appeal for a higher initial rating for a scar from 
removal of a nevus on the back is dismissed.

The appeal for service connection for headaches is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


